Citation Nr: 1316156	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  06-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including as secondary to a service connected disability.

2.  Entitlement to service connection for a sleep disability, including as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia RO.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript is included in the claims file.  These matters were previously before the Board in December 2009 and April 2011, at which time they were remanded for additional development. 

The issue of service connection for sleep disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A psychiatric disability was not manifested in service; a psychosis was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that any current psychiatric disability is related to the Veteran's service or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability, including as secondary to a service connected disability, is not warranted.  38 U.S.C.A. 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, April 2007 and July 2007 letters provided essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  They also informed the appellant of disability rating and effective date criteria.  A November 2012 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in January 2010, which will be discussed in greater detail below; the Board finds this examination to be adequate as it included both a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include psychoses) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran contends that he has a psychiatric disability that was incurred in, or caused by, his active duty service.  Alternatively, he contends that a psychiatric disability developed secondary to his service-connected disabilities, which include residuals of a urethral stricture with urethrotomy, rated 40 percent; hiatal hernia with mild gastroesophageal reflux and peptic ulcer disease, rated 10 percent; and left zygomatic/orbital fracture, with left nasal obstruction, headaches, and sinusitis, rated 10 percent.  The Board will address each theory of entitlement in turn.

The Veteran's STRs show that during service he was seen for anxiety, manifested primarily by gastrointestinal complaints.  On April 1981 service separation examination, psychiatric evaluation was normal; the Veteran indicated he had not been treated for any mental health problems.

Postservice treatment records show that the Veteran has received diagnoses of post-traumatic stress disorder (PTSD), anxiety, post-traumatic brain syndrome, organic affective syndrome, narcissistic personality, antisocial personality, depressive disorder, personality disorder not otherwise specified, and organic personality syndrome.  Significantly, the assessments of PTSD do not outline the symptoms that support the diagnosis, and the diagnosis is not shown to be under DSM-IV (or in compliance with 38 C.F.R. § 4.125(a)).  Notably, the Veteran has not at any time identified a stressor event in service on which a diagnosis of PTSD may be based. 

A February 2003 mental health record shows assessments of mood disorder due to prior central nervous system trauma, antisocial personality disorder, and narcissistic personality.

On October 2006 VA mental health evaluation, the Veteran was noted to have sought treatment for depression six to seven years prior.  He reported feeling depressed for many years, as far back as a motorcycle accident in 1989, which caused several injuries that resulted in chronic pain.  The assessments included alcohol dependence, substance induced mood disorder, rule-out major depressive disorder, and antisocial personality disorder by history.

On December 2006 VA mental health consult, the Veteran reported that his depression began in 1989 after a near fatal motor vehicle accident in which he sustained severe bodily and head injuries and remained in a coma for approximately 14 days.  The treatment record indicates that he has been struggling with progressive and persistent dysphoria since then.  The assessments included major depression disorder, recurrent, moderate; and polysubstance abuse in remission.

A September 2008 VA mental health record indicates the Veteran has been "diagnosed with major depressive [disorder] after a traumatic brain injury in 1989".  The assessments following mental status evaluation included "Hx. Major depression after 1989 TBI" and polysubstance abuse in full remission.

A November 2008 Formal Finding on the Unavailability of Records was issued regarding the Social Security Administration (SSA) records associated with the Veteran's SSA disability benefits award, after all procedures to obtain the records were followed and proved unsuccessful.

At the July 2009 Travel Board hearing, the Veteran asserted that his major depression is either related to events in service or is secondary to a service-connected disability (specifically, the residuals of zygomatic orbital fracture with associated left nasal obstruction, headaches, and sinusitis).  

In December 2009, the Board remanded the matter for a VA psychiatric examination to secure a nexus opinion.  

On January 2010 VA examination, the examiner noted the Veteran's medical history of hiatal hernia, urethral stricture, sleep apnea, back problems, and a very severe motorcycle accident in 1989 that resulted in a head injury and coma.  The examiner noted the separation examination that was silent for any psychiatric complaints (and that the Veteran did not then endorse any problems with anxiety or depression, or report being treated for any mental health problems).  The examiner noted the post-service treatment records which indicated that "the Veteran went for many years without mental health services".  The examiner noted the first mental health treatment in 1997, and the fluctuation of the condition since then on and off various antidepressant medications.  The examiner noted previous diagnoses of depression, anxiety not otherwise specified, and personality disorder (antisocial/narcissistic).  The examiner found a consistent theme in the psychological evaluations that the Veteran's mental health difficulties began after his 1989 (post-service) motorcycle accident, including speculation that the resulting traumatic brain injury may have affected the Veteran's mood, impulsivity, personality, and irritability.  The examiner noted that other treatment records suggest the Veteran's personality style has been longstanding, prior to service, going back to his youth.  

Following a mental status evaluation, the examiner diagnosed depressive disorder, not otherwise specified; personality disorder, not otherwise specified (antisocial and narcissistic traits); and alcohol abuse, in remission per the Veteran's report.  The examiner again noted that the Veteran' had no mental health treatment in service and his separation examination was negative for any complaints or history of mental health troubles/treatment.  The examiner noted that the Veteran later had a post-military severe motorcycle accident in 1989 and began receiving mental health services in approximately 1997 and has been engaged in such treatment since.  The examiner opined, "The treatment records all seem to indicate that the Veteran's onset of depression came following the 1989 post-military motorcycle accident.  No mention was seen, also, of any sinus or nasal obstruction problems affecting his mood in the records either."  The examiner opined "that it is less likely than not that the Veteran's current mental health symptoms of depression relate to his time in the Coast Guard."

In April 2011, the Board remanded this matter for readjudication to encompass all diagnosed psychiatric disabilities pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board finds that the January 2010 VA examination report, concluding that the Veteran does not have a current psychiatric disability related to service or any service-connected disability, warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains why the complaints and findings do not support a nexus between any psychiatric diagnosis and the Veteran's service or his service-connected disabilities.  

There is no evidence that any psychiatric disability was manifested in service or that a psychosis was manifested in the first postservice year.  Consequently, service connection for a psychiatric disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for a psychosis as a chronic disease under 38 U.S.C.A. § 1137) is not warranted.  Postservice evaluation/treatment records provide no indication that a psychiatric disability may somehow be directly related to the Veteran's service.  The post-service medical reports tend to show that the diagnosed depression/anxiety/posttraumatic brain syndrome is related to an event unrelated to, and occurring many years after, service.  Therefore, direct service connection for a psychiatric disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 
The preponderance of the evidence is also against the Veteran's alternate (secondary service connection) theory of entitlement.  A VA examiner has opined that any psychiatric manifestations such as depression are unrelated to service or any service connected disability (explaining that they were related to intervening life events postservice).  There is no competent (medical opinion or treatise) evidence whatsoever in support of this alleged theory of entitlement.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service or to a service connected disability, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion to the effect that he has a mental disability that is related to service or service connected disability.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the claimed mental disability is not one capable of lay diagnosis, nor is it the type of condition that can be causally related to an event during military service or to another disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The etiology of psychiatric disease is a matter of medical complexity.  The Board concludes that, although the Veteran is competent to report symptoms he may have experienced in service and after service, his statements as to the diagnosis and etiology of any current psychiatric disability do not constitute probative evidence in the matter.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability.  Hence, the appeal in the matter must be denied.


ORDER

Service connection for a psychiatric disability, to include as secondary to service connected disability, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

On April 2011 remand, the Board noted some ambiguity in the record regarding the service connection status of several disabilities pertinent in this matter.  Specifically, while prior rating determined sinusitis and headaches to not be service connected, a September 2003 rating decision awarded the Veteran service connection for residuals of left zygomatic/orbital fracture with history of headaches and sinusitis; the Board noted that such description of the disability generally connotes that headaches and sinusitis are service-connected and considered in rating the disability, but do not warrant separate ratings.  The Board instructed on remand that the matter of whether or not the Veteran's headaches and sinusitis are now service-connected must be resolved.  The Board further instructed that the record also raised the underlying threshold question of whether or not the Veteran's left naris obstruction is service connected (as residual pathology from the service connected facial injury), and that the question of whether or not the nasal obstruction is service connected must be resolved.

Pursuant to the Board's remand instructions, a June 2012 rating decision granted service connection for left nasal obstruction as combined with the service-connected disability of left zygomatic/orbital fracture, with headaches and sinusitis.  Those remand instructions are therefore fulfilled.

The Board next cited the January 2010 VA examiner's opinions that "it is not likely that [the Veteran's] sleep apnea is related to his service condition of sinusitis/fractured zygomatic bone", and that nasal obstruction of the left naris "could easily aggravate his problems with sleep apnea, particularly using the CPAP machine", yet the "obstructed left naris would not cause sleep apnea".  The Board notes the diagnoses on January 2010 VA examination of status post fracture of left zygomatic bone/orbital fracture with X-rays normal; status post sinusitis with X-rays of the sinuses normal and computer tomography (CT) of the sinuses normal; sleep apnea; and 80 percent obstruction of the left naris.  The Board found the January 2010 VA examiner's opinion to be inadequate, as it did not comment on the baseline severity of the sleep apnea before any aggravation by the 80 percent obstruction of the left naris.  The Board noted that a baseline severity of the nonservice-connected disease (in this case, sleep apnea) must be established by medical evidence, as the rating activity (regarding secondary service connection based on aggravation) involves deducting the baseline level of severity of the disability at issue from the current level of severity.  The matter was remanded for further clarification of medical evidence.  

On October 2012 VA examination, the examiner opined that the Veteran does not have sleep apnea, although it is listed in his problem list, as it has been repeatedly miscategorized; the examiner opined that the Veteran has Upper Airways Resistance Syndrome (UARS), a respiratory disorder which is categorized by "abnormal respiratory effort, nasal airflow limitation, absence of obstructive sleep apnea".  The examiner opined that, "as there is no apnea, there is no association of any symptoms of his "apnea" as no apnea exists and therefore the question of aggravation is moot."  

The Veteran has submitted this claim and supporting statements for the specific disability of sleep apnea; however, in light of Clemons v. Shinseki, supra, the scope of a disability claim includes any disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Veteran contends that he has a sleep disability due to his service connected disabilities, and the Board finds no reason to discredit the medical evidence of such sleep disability, most recently diagnosed as UARS.  The Veteran is not a medical professional and may not be expected to identify his sleep disability by a specific diagnosis.  Therefore, the claim has been re-characterized as service connection for a "sleep disability" and, as such, further clarification of the medical evidence is necessary.  

The October 2012 VA examiner further noted, and did not contest, that the Veteran is service connected for septal deviation, yet stated that "recent imaging" found the septal deviation to be "no longer present, by CT scan"; the examiner cited to a May 2009 CT scan that was normal.  The examiner stated that the Veteran has subjective nasal obstruction yet no abnormalities of the nasal passages were shown on imaging.  

The Board finds the October 2012 VA examination to be inadequate, primarily because the examiner does not cite to an accurate history regarding the Veteran's nasal obstruction.  As the Board noted in the April 2011 remand, the January 2010 VA examiner diagnosed 80 percent obstruction of the left naris as well as status post sinusitis with X-rays of the sinuses normal and CT of the sinuses normal, and sleep apnea.  There are no findings of new physical imaging reported on October 2012 VA examination; the examiner relied upon the May 2009 CT scan already noted by the January 2010 VA examiner, who nonetheless diagnosed 80 percent obstruction of the left naris based on physical examination of the Veteran.  There is also no evidence in the October 2012 VA examination report that any physical examination was performed, as no such findings were reported.  

The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Because the October 2012 VA examiner gave an insufficient opinion, and cited an incomplete pertinent medical history, the examination is inadequate and development for an adequate examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's  claims file to be returned to the October 2012 VA examiner, or if unavailable to another appropriate physician (who should then also examine the Veteran), to determine the severity of the Veteran's sleep disability prior to and after the onset of aggravation by a service connected disability.  The examiner should review the complete record (to include this remand) and provide an opinion that responds to the following:

(a) What is the baseline severity (symptoms and associated impairment) of the Veteran's sleep disability prior to the onset of aggravation by any service connected residuals of left zygomatic fracture, and specifically the 80 percent obstruction of the left naris?  

(b) What is the current severity of the Veteran's sleep apnea (after aggravation by a service connected disability)?

The examiner must fully explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

2.  The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


